DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SIOMINA et al. (US 2019/0149252).
With regard claim 1, SIOMINA et al. discloses a method performed by a communication device (Fig.2 element 12 and para.59), the method comprising:
receiving reference signals (Fig.3 step S102 and para.64, where processing circuitry 24 obtains a set of received signal strength indication RSSI samples on a carrier frequency. Examiner considers the received reference signals as that of received signal strength indication RSSI samples.), wherein the reference signals are from a licensed spectrum or an unlicensed spectrum (para.56, where “measurement” herein refers to radio measurements. Some examples of the radio measurements are: RSSI measurement, … and the measurements may be performed in the licensed and/or unlicensed spectrum.);
determining a parameter (Fig.3 step 106 para.87 and 103, where processing circuitry 24 determines the channel occupancy measurement for the carrier frequency. Examiner considers the parameter as that of the channel occupancy measurement result.) according to a received signal strength indicator (RSSI) (Fig.3 step 102 and para.64) and a channel occupancy of the received reference signals (Fig.3 step 100 and para.63, where the threshold may be expressed in terms of RSSI, e.g., RSSI of −70 dBm.); and 
selecting a communication node (para.19, where the performing of at least one task includes at least one of reporting the channel occupancy measurement to a network node) in response to the parameter value meeting a condition (Fig.3 step S108 and para.103, where the condition is considered as any of: … an indication of how the measurement was performed; … and indication whether wireless device 12 has adjusted the channelOccupancyThreshold when performing the channel occupancy and/or RSSI measurement in which wireless device 12 may also indicate the amount of the adjustment it has applied e.g. increased the channelOccupancyThreshold by 3 dB.)
With regard claim 2, SIOMINA et al. further discloses wherein the communication node is associated with either the licensed spectrum or the unlicensed spectrum (para.52 and 56, where “measurement” herein refers to radio measurements. Some examples of the radio measurements are: RSSI measurement, … and the measurements may be performed in the licensed and/or unlicensed spectrum.).
With regard claim 16, which is a communication device claim related to claim 1, SIOMINA et al. further discloses a processor (Fig.2 elements 18 and 24 and para.58). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 20, which is a non-transitory computer readable medium claim related to claim 1, SIOMINA et al. further discloses a computer readable medium (para.59 and 199). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over SIOMINA et al. (US 2019/0149252) in view of Dorsey et al. (US 2007/0004445).
With regard claim 3, SIOMINA et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching selecting the communication node based on a ranking of inter-frequency communications.
	However, Dorsey et al. teaches selecting the communication node based on a ranking of inter-frequency communications (para.51, where during the first ranking, the terminal 120 can compare the R values of the GSM cells (RSSI of -80 dBm) with the R values of the WCDMA inter-frequency cells (CPICH RSCP of -85 dBm), determine that the GSM cell is ranked better, and reselect to the GSM cell 114.) in order to determine that the GSM cell is ranked better, and reselect to the GSM cell (para.51). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the apparatus/method as taught by Dorsey et al. into SIOMINA’s step 108 for ranking the cell with RSSI so as to determine that the GSM cell is ranked better, and reselect to the GSM cell.
With regard claim 7, the modified circuit of SIOMINA et al. and Dorsey et al. further teaches wherein the threshold value is associated with a received signal strength indicator (RSSI) threshold for inter-frequency evaluation of a neighboring cell (para.51, Dorsey’s reference).
With regard claim 19, SIOMINA et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching selecting the communication node based on a ranking of inter-frequency communications.
	However, Dorsey et al. teaches selecting the communication node based on a ranking of inter-frequency communications (para.51, where during the first ranking, the terminal 120 can compare the R values of the GSM cells (RSSI of -80 dBm) with the R values of the WCDMA inter-frequency cells (CPICH RSCP of -85 dBm), determine that the GSM cell is ranked better, and reselect to the GSM cell 114.) in order to determine that the GSM cell is ranked better, and reselect to the GSM cell (para.51). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the apparatus/method as taught by Dorsey et al. SIOMINA et al. (Fig.3 step 108)  for ranking the cell with RSSI so as to determine that the GSM cell is ranked better, and reselect to the GSM cell.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over SIOMINA et al. (US 2019/0149252) and Dorsey et al. (US 2007/0004445) as applied to claim 3 above, and further in view of JIANG et al. (US 2017/0238330).
With regard claim 4, the modified circuit of SIOMINA et al. and Dorsey et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching ranking the communication node when a cell selection received signal strength indicator associated with the communication node is below a threshold value.
However, JIANG et al. teaches ranking the communication node when a cell selection received signal strength indicator associated with the communication node is below a threshold value (Fig.4 steps S430 and S440 and para.115-116 and 100-101 and 103, where the UE should transmit a measurement report when an RSSI measured by the UE on the unlicensed carrier is lower than the RSSI report threshold) in order to transmit a report set to a base station (para.115). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include ranking the communication node when a cell selection received signal strength indicator associated with the communication node is below a threshold value as taught by JIANG et al. into the modified circuit of SIOMINA et al. and Dorsey et al. so as to transmit a report set to a base station.
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over SIOMINA et al. (US 2019/0149252) and Dorsey et al. (US 2007/0004445) and JIANG et al. (US 2017/0238330) as applied to claim 4 above, and further in view of KANG et al. (US 2017/0222746).
With regard claim 5, the modified circuit of SIOMINA et al. and Dorsey et al. and JIANG et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the cell selection received signal strength indicator is associated with a measured signal strength indication and a maximum signal strength indication.
	However, KANG et al. teaches wherein the cell selection received signal strength indicator is associated with a measured signal strength indication and a maximum signal strength indication (para.73, where the eNB may receive signal strengths of unlicensed band channels from a plurality of UEs. In this instance, the eNB compares the signal strengths transmitted by the plurality of UEs and detects the maximum signal strength for each channel, compares the maximum signal strengths of the channels.) in order to select a channel having the lowest maximum signal strength as a CC of the SCell (para.73)
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the cell selection received signal strength indicator is associated with a measured signal strength indication and a maximum signal strength indication as taught by KANG et al. into the modified circuit of SIOMINA et al. and Dorsey et al. and JIANG et al. so as to select a channel having the lowest maximum signal strength as a CC of the SCell.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over SIOMINA et al. (US 2019/0149252) and Dorsey et al. (US 2007/0004445) and JIANG et al. (US 2017/0238330) as applied to claim 4 above, and further in view of SIOMINA (US 2019/0364469).
With regard claim 6, the modified circuit of SIOMINA et al. and Dorsey et al. and JIANG et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the threshold value is associated with a received signal strength indicator (RSSI) threshold for inter-frequency and inter-radio access technologies (RAT) measurements.
However, SIOMINA (‘469) teaches wherein the threshold value is associated with a received signal strength indicator (RSSI) threshold for inter-frequency and inter-radio access technologies (RAT) measurements (para.100, where a second radio measurement include: inter-frequency CRS-based or CSI-RS based measurement, inter-frequency RSSI, inter-frequency channel occupancy, inter-frequency LAA measurement, any other inter-frequency or even inter-RAT measurement) in order to deactivated CC (para.100). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the apparatus/method as taught by SIOMINA (‘469) into the modified circuit of SIOMINA et al. and Dorsey et al. and JIANG et al. (modified Fig.4 of JIANG et al.) so as to deactivated CC.
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over SIOMINA et al. (US 2019/0149252) in view of JIANG et al. (US 2017/0238330).
With regard claim 17, SIOMINA et al. all of the subject matter as described in the above paragraph except for specifically teaching ranking the communication node when a cell selection received signal strength indicator associated with the communication node is above a threshold value.
However, JIANG et al. teaches ranking the communication node when a cell selection received signal strength indicator associated with the communication node is below a threshold value (Fig.4 steps S430 and S440 and para.115-116 and 100-101 and 103, where the UE should transmit a measurement report when an RSSI measured by the UE on the unlicensed carrier is lower than the RSSI report threshold).
	At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have that rank the communication node when a cell selection received signal strength indicator associated with the communication node is above a threshold value. Applicant has not disclosed that the display of the computing device comprises a ball or a vehicle provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with a cell selection received signal strength indicator associated with the communication node is above a threshold value as taught by Jiang et al. because having the cell selection received signal strength indicator associated with the communication node is above a threshold value would have been a matter of obvious design choice to one of ordinary skill in the art.
Allowable Subject Matter
Claims 8-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633